Citation Nr: 1513142	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for hyperlipidemia. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for kidney disorder. 

6.  Entitlement to service connection for edema. 

7.  Entitlement to service connection for neuropathy. 

8.  Entitlement to service connection for left foot disorder. 

9.  Entitlement to service connection for right foot disorder 

10.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Mr. William L'Esperance, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1975 to August 1984. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Albuquerque, New Mexico.  The jurisdiction has since been transferred to Denver, Colorado. 

In December 2013, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  A copy of the hearing transcript has been associated with the claims folder.


The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues of entitlement to service connection for depression, hypertension, kidney disorder, neuropathy, bilateral foot disorder, edema, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew the claim for service connection for hemorrhoids on the record at the December 2013 Board hearing. 

2.  The Veteran withdrew the claim for service connection for hyperlipidemia on the record at the December 2013 Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for hemorrhoids by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal of the claim of service connection for hyperlipidemia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a Board hearing.  38 C.F.R. § 20.204(b). 

In the present case, the Veteran withdrew the claims for service connection for hemorrhoids and hyperlipidemia at the Board hearing.  (Transcript, p 2.)  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The claim of service connection for hemorrhoids is dismissed.

The claim of service connection for hyperlipidemia is dismissed.


REMAND

The Veteran seeks entitlement to service connection for depression, hypertension, kidney disorder, neuropathy, bilateral foot disorder, edema, and sleep apnea.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

Initially, the Board observes that a complete set of the Veteran's service treatment records are unavailable through no fault of the Veteran, and therefore, the VA has a "heightened duty to assist" and notify the Veteran with these claims.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  This expanded duty includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005).

The Veteran has reported that he received in-service treatment for stress fractures in his left foot starting in August 1975 (over a period of five weeks) while stationed in San Diego, California, treatment for broken right ankle in 1978 while stationed in Beaufort, South Carolina, and treatment for urinary tract infection in 1983 while stationed in Iwakuni, Japan.  The record shows that the RO submitted a PIES request to the National Personnel Records Center (NPRC) for search for additional records for left foot fracture at MDRD San Diego for the entire year of 1975 and for urinary tract infection from MCAS Iwakuni, Japan for the entire year of 1983 were unsuccessful.  See April 2012 PIES response.  The record does not show that any such request or search was conducted with regards to the Veteran's broken right ankle in 1978 while stationed in Beaufort, South Carolina.  On remand, a request should be submitted to NPRC for a search for additional records with regards to the Veteran's reported broken right ankle in 1978. 

In addition, the Veteran contends that he has developed neuropathy, depression, kidney disorder, hypertension, edema, and sleep apnea as result of his exposure to  methyl ethyl ketone (MEK).  The Veteran reports that he was exposed to MEK while performing his duties as an aircraft weapon systems specialist.  The Veteran testified that MEK was used to clean the hydraulic component of the weapons, and he was exposed to MEK on a daily basis over a seven year period.  While the Veteran does not report that he personally used the chemical cleaners containing MEK on a daily basis, he did use it on some occasions, and he worked in an environment where others were using it on daily basis.   

In addition, the Veteran has testified that his treating VA medical provider has suggested that his conditions are related to his exposure to MEK.  Moreover, the record contains a September 2008 VA medical statement from his treating VA physician.  In that statement, it was noted that prolonged exposure to MEK can cause sensorimotor neuropathy.  Also, an internet search reveals that prolonged exposure to MEK can result in neuropsychological conditions. 

Given the Veteran's assertions and VA's heightened duty to assist in this case, the Board finds that the Veteran should be afforded appropriate VA examinations in conjunction with his service connection claims for depression, hypertension, kidney disorder, neuropathy, right foot disorder, left foot disorder, edema and sleep apnea. After all the available treatment records have been associated with the claims folder, the RO/AMC should schedule the Veteran for appropriate VA examinations to identify the nature and likely etiology of his claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the RO/AMC should contact the Veteran and ask his assistance in identifying and obtaining any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center to conduct a search for additional records regarding the Veteran's reported broken right ankle in 1978 while he was stationed in Beaufort, South Carolina.  These records shall be associated with the claim file.

2. Obtain any outstanding VA treatment records from medical facilities since 2012. 

3. Once any available records have been associated with the claims folder, schedule the Veteran for VA examinations with the appropriate specialist(s) to determine the nature and likely etiology of his claimed depression, hypertension, kidney disorder, neuropathy, right foot disorder, left foot disorder, edema, and sleep apnea.  All studies deemed appropriate should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner(s) for review in conjunction with this examination(s).  This fact should be so indicated in the examination report(s). 

Based on a thorough review of the claims file, any examination findings and appropriate medical literature, the examiner(s) should answer the following.  

A).  Identify the nature of the claimed disorders (depression, hypertension, kidney disorder, neuropathy, right foot disorder, left foot disorder, edema and sleep apnea).  

B).  Provide a clear, well-supported medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed depression, hypertension, neuropathy, edema, and/or sleep apnea were incurred in or are related to the Veteran's period of service, to include exposure to chemical cleaners containing methyl elthyl ketone (MEK).  

C).  Provide a clear, well-supported medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right and left foot disorder was incurred in or is related to the Veteran's period of service, to include in-service treatment for left foot stress fractures and right broken ankle.  

A full rationale is requested for all opinions expressed by the examiners. If any examiner is unable to provide a requested opinion, he or she should explain why.

4. The RO/AMC should then re-adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


